PeaRSON, 0. J.
The question is decided. Patterson, v. Miller, 72 N. C. Rep. 516. This, court has -never interfered between attorney and client in making allowances for professional services, and we are not inclined át this late day to assume the power to do, so. We make allowance to a Clerk for stating an account or to a commissioner for making sales, on the ground that the' work" is done by order of tlnfcourt. Rut we have never supposed that we .could be called on to settle fees between client an'd attorney, although there be a fund in the.keeping of tire court.
Pee CueiaM. Petition dismissed.